CONSENT OF INDEPENDENT REGIstered Public ACCOUNTing firm We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A (the “Registration Statement”) of our report dated February 18, 2015, relating to the financial statements and financial highlights appearing in the December 31, 2014 Annual Report to Shareholders of Vanguard Market Neutral Fund (comprising Vanguard Montgomery Funds), which report is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading “Financial
